Case 2:21-cv-15894-CCC-MF Document 1 Filed 08/23/21 Page 1 of 7 PageID: 1
     Case 2:21-cv-15894-CCC-MF Document 1 Filed 08/23/21 Page 2 of 7 PageID: 2




2.        Consortium Claim(s): The following individual(s) allege damages for loss of

consortium: _________________________________________________.

3.       Survival and/or Wrongful Death Claims:

          a. Plaintiff,                    , is filing this case in a representative capacity as

             the                            of the Estate of                                   ,

             deceased.

          b. Survival Claim(s): The following individual(s) allege damages for survival

             claims, as permitted under applicable state laws:

                                                                                               .

4.        As a result of using PPI Products, Plaintiff/Decedent suffered pain and suffering,

emotional distress, mental anguish, and personal and economic injur(ies) that are alleged to

have been caused by the use of the PPI Products identified in Paragraph 10, below, but not

limited to the following:

           X        injury to himself/herself

                     injury to the person represented

                     wrongful death

                     survivorship action

           X         economic loss

                     loss of services

                     loss of consortium

           X        other: other injuries not yet known, discovered or identified



                                                2
     Case 2:21-cv-15894-CCC-MF Document 1 Filed 08/23/21 Page 3 of 7 PageID: 3




Identification of Defendants

5.        Plaintiff(s)/Decedent is/are suing the following Defendant(s) (please check all that

apply):

                 Abbott Laboratories

                 AstraZeneca Pharmaceuticals LP

                 AstraZeneca LP

                 GlaxoSmithKline Consumer Healthcare Holdings (US) LLC

                 Merck & Co. Inc. d/b/a Merck, Sharp & Dohme Corporation

                 Novartis Corporation

                 Novartis Pharmaceutical Corporation

                 Novartis Vaccines and Diagnostics, Inc.

                 Novartis Institutes for Biomedical Research, Inc.

                 Novartis Consumer Health, Inc.

           x     Pfizer, Inc.

                 The Procter & Gamble Company

                 The Procter & Gamble Manufacturing Company

           x     Takeda Pharmaceuticals USA, Inc.

           x     Takeda Pharmaceuticals America, Inc.

           x     Takeda Development Center Americas, Inc. f/k/a Takeda Global Research
                 & Development Center, Inc.

           x     Takeda Pharmaceutical Company Limited


                                               3
     Case 2:21-cv-15894-CCC-MF Document 1 Filed 08/23/21 Page 4 of 7 PageID: 4




            __    Other(s) Defendant(s) (please identify):



                                                                                          .

                             JURISDICTION & VENUE

Jurisdiction:

6.        Jurisdiction in this Short Form Complaint is based on:

                Diversity of Citizenship

                Other (The basis of any additional ground for jurisdiction must be pled in

sufficient detail as required by the applicable Federal Rules of Civil Procedure).

Venue:

7.        District Court(s) in which venue was proper where you might have otherwise filed

this Short Form Complaint absent Case Management Order No. 7 entered by this Court

and/or to where remand could be ordered: D. Utah

CASE SPECIFIC FACTS

8.        Plaintiff(s) currently reside(s) in (City, State): Clearfield, UT.

9.        To the best of Plaintiff’s knowledge, Plaintiff/Decedent used PPI Product(s) during

the following time period: for various dates and years

10.       Plaintiff/Decedent used the following PPI Products, for which claims are being

asserted:

                 Dexilant

                 Nexium

                 Nexium 24HR
                                                4
  Case 2:21-cv-15894-CCC-MF Document 1 Filed 08/23/21 Page 5 of 7 PageID: 5




                 Prevacid

                 Prevacid 24HR

                 Prilosec

                 Prilosec OTC

            x    Protonix

            __   Other (List All):

11.        The injuries suffered by Plaintiff/Decedent as a result of the use of PPI Products

include, among others that will be set forth in Plaintiff’s discovery responses and medical

records:

                 Acute Interstitial Nephritis (AIN)

                 Acute Kidney Injury (AKI)

            x    Chronic Kidney Disease (CKD)

                 End Stage Renal Disease (ESRD)

                 Dialysis

                 Death

            x    Other(s) (please specify): renal insufficiency/failure and related sequelae,

RAHS, and other injuries not yet known, realized or discovered.

12.        At the time of the Plaintiff’s/Decedent’s diagnosis of injury, Plaintiff/Decedent

resided in (City, State): Clearfield, UT.

CAUSES OF ACTION

13.    Plaintiff(s), again, hereby adopt(s) and incorporate(s) by reference the Master

Long Form Complaint and Jury Demand as if fully set forth herein.

                                               5
  Case 2:21-cv-15894-CCC-MF Document 1 Filed 08/23/21 Page 6 of 7 PageID: 6




14.     The following claims and allegations asserted in the Master Long Form

Complaint and Jury Demand are herein more specifically adopted and incorporated by

reference by Plaintiff(s) please check all that apply):

              Count I: Strict Product Liability

              Count II: Strict Product Liability – Design Defect

              Count III: Strict Product Liability – Failure to Warn

              Count IV: Negligence

              Count V: Negligence Per Se

              Count VI: Breach of Express Warranty

              Count VII: Breach of Implied Warranty

              Count VIII: Negligent Misrepresentation

              Count IX: Fraud and Fraudulent Misrepresentation

              Count X: Fraudulent Concealment

              Count XI: Violation of State Consumer Protection Laws of the State(s) of:

          UT and throughout the United States

              Count XII: Loss of Consortium

              Count XIII: Wrongful Death

              Count XIV: Survival Action

              Furthermore, Plaintiff(s) assert(s) the following additional theories and/or

Causes of Action against Defendant(s) identified in Paragraph five (5) above. If Plaintiff(s)

includes additional theories of recovery, to the extent they require specificity in pleadings,

the specific facts and allegations supporting these theories must be pled by Plaintiff(s) in a

                                              6
Case 2:21-cv-15894-CCC-MF Document 1 Filed 08/23/21 Page 7 of 7 PageID: 7
